J-A21030-14



NON-PRECEDENTIAL DECISION - SEE SUPERIOR COURT I.O.P. 65.37

HELEN ESBENSHADE, ESQUIRE                       IN THE SUPERIOR COURT OF
ADMINISTRATRIX AND PERSONAL                           PENNSYLVANIA
REPRESENTATIVE OF THE ESTATE OF
ADYLBEK MURATALIEV, DECEASED

                            Appellant

                       v.

ALPHA CONTRACTING III, LLC, KG
CONSTRUCTION, ALLEGHENY POWER,
ALLEGHENY ENERGY, WEST PENN
POWER COMPANY, FIRST ENERGY
CORPORATION, TRANZSPORTER, TIE
DOWN ENGINEERING, INC., FAITH
ALLIANCE CHURCH, AND THE WESTERN
PENNSYLVANIA DISTRICT OF THE
CHRISTIAN AND MISSIONARY ALLIANCE

                            Appellees              No. NO. 447 EDA 2014


                  Appeal from the Order Dated January 27, 2014
             In the Court of Common Pleas of Philadelphia County
            Civil Division at No(s): September Term, 2013 No. 1552


BEFORE: BOWES, J., OTT, J., AND STRASSBURGER, J.*

CONCURRING MEMORANDUM BY BOWES, J.:             FILED DECEMBER 02, 2014

       While I agree with the majority’s resolution of the first and fourth

issues that it addresses, I respectfully disagree with the majority’s position

that Appellant waived her right to contest the propriety of the trial court’s

decision to transfer venue herein. Majority Memorandum at 12. The record
____________________________________________


*
    Retired Senior Judge assigned to the Superior Court.
J-A21030-14



in this matter establishes that Appellant filed answers and briefs in

opposition to each of the defendant’s preliminary objections seeking transfer

of venue based upon the doctrine of forum non conveniens. In those briefs,

she outlined appropriate argument, referenced applicable legal authority,

and maintained that Appellees failed to establish the requisites for transfer

of this matter to Indiana County.       In her briefs, Appellant raised the

averments presented as issues three, four, and five in her brief filed on

appeal and addressed as issues B and C by the majority. Those questions

therefore are not waived under Pa.R.A.P. 302(a).

     Nevertheless, based upon the location of the accident, its distance

from Philadelphia, and the number of witnesses located 300 miles away from

Appellant’s chosen forum, I conclude that the trial court did not abuse its

discretion in transferring this lawsuit to     Indiana County.    Bratic v.

Rubendall, 99 A.3d 1 (Pa. 2014). Hence, I also would affirm and concur in

the result reached by the majority.

     Judge Strassburger joins this Concurring Memorandum.




                                      -2-